O’CONNOR, Justice,
dissenting.
I dissent from the majority’s resolution of point of error one. In that point, the appellant contends that the trial court violated his constitutional right to not testify by conditioning his right to argue to the jury upon his testifying. Tex.Code CRIM.P.Ann. art. 1.05 (Vernon 1977); Tex. Const, art. I § 10; U.S. Const, amends. V, XIV.
The majority agrees that the trial judge’s first statement was a misstatement of the law.1 A defendant’s option to right to remain silent and not testify does not in any way limit the defendant’s right to make a final argument. The appellant had the right to do both, although the trial court told him he had to chose between the two.
The trial court volunteered the following misstatement about the law:
The Court: Let me tell you something, Mr. Patterson. If you elect not to testify, I’m not going to allow you to argue before the jury your side of the ease; do you understand?
In response, the appellant said he would testify. After the appellant agreed to forgo his right to remain silent in exchange for the right to make a final argument, the trial court attempted to re-state what he said:
The Court: My point is if you stand up during jury argument and start to say, start to testify in the form of argument, then she’s [the prosecutor] being deprived of the right to ask you questions.
⅜ ⅜ ⅜ ⅜ ¾: ⅜
The Court: So, I’m not going to permit you to testify in the form of argument.
[[Image here]]
The Court: I don’t care if you testify or don’t testify, but I am not going to allow you to testify in front of the jury by using your final argument for that purpose. Do you understand?
After reviewing those statements, the majority says it is clear the trial court did not deny the appellant the opportunity to argue,
but was admonishing appellant to limit himself to the facts adduced at trial and not to interpose facts by testifying through jury argument. [Citation omitted.] The trial court did not coerce the appellant into testifying nor did it mislead him as to his Fifth Amendment right to remain silent. The court explained to him that he would not be allowed to escape cross-examination by merely testifying through his jury argument.
869 S.W.2d at 431.
The majority’s explanation misses the point: The trial court never told the appel*433lant that his misstatement of law — that the appellant had to trade the right to remain silent for the right to argue — was wrong. The trial court never told the appellant that he could both remain silent (not testify) and make a final argument to the jury. When the trial judge said “I don’t care if you testify or don’t testify,” it was not the equivalent of telling the appellant he had the right to remain silent and argue his case to the jury. The court merely told the appellant that he did not care if the appellant testified.
I would find that the judge’s misstatement of law was so serious, he was required to correct it. The trial judge should have told the appellant he had a constitutional right not to testify, and he could argue his case to the jury without abandoning that right.
It is obvious that the trial court made the misstatement of the law in an attempt to prevent the appellant from arguing facts to the jury about which no testimony had been introduced. Yet, the court had already admonished the appellant about the problems of self-representation. It was not necessary for the trial court to attempt to protect the State from the appellant, a pro se litigant. If the appellant had attempted to argue facts that were not in evidence, the State could object to the argument.2
I would hold the appellant’s decision to testify in this case was not made in the “unfettered exercise of his own will.” Malloy v. Hogan, 378 U.S. 1, 8, 84 S.Ct. 1489, 1493, 12 L.Ed.2d 653 (1964).
I would reverse.

. The trial judge in this case was the Honorable Bill Harmon.


. I think the error under the first point is more understandable when viewed with the complaint in the second point, that the trial court improperly denied the appellant’s motion for continuance. I agree with the majority, the error in the second point was not preserved. I only discuss it because it occurred immediately before the trial judge’s misstatement of the law.
After the appellant put on his first witness, he called his second witness, who had earlier been sworn. Because the second witness was not in the courtroom, the appellant asked for a continuance until the next morning, and told the court he had issued a writ of attachment. The court denied the motion and told the appellant to put on his next witness, to which the appellant responded that he had no other witness. At that point, without any objection or comment by the prosecutor, the court volunteered his misstatement of the law, quoted above.